DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The modifications to the specification were received on 10/27/2022.  These modifications are accepted by the Examiner. 
Claim Rejections - 35 USC § 112
The modifications to the claims were received on 10/27/2022.  These modifications are accepted by the Examiner. 
In view of the amendment filed on 10/27/2022, the Examiner withdraws claim rejections under 35 USC § 112(b) to claims 5, 11, 15 and 20 of the previous Office action.
Response to Arguments
Regarding claims 1 and 7 rejections under 35 USC 103:
Applicant’s arguments, see Amendment/Req. Reconsideration-After Non-Final Reject, filed 10/27/2022, with respect to claims 1 and 7 have been fully considered and are persuasive.  The rejections of claims 1 and 7 have been withdrawn. 
Regarding claim 12 rejections under 35 USC 103:
Applicant's arguments filed 10/27/2022 have been fully considered but they are not persuasive.
The Applicant contends:
“In formulating the §103 rejection of claim 12, the Examiner primarily relies on FIG. 3, blocks 306, 308 and 310 314 of McMahan for teaching the limitations of receiving, at a server, information associated with a first parameter from a client, the first parameter being related to a deep learning model for a training dataset allocated to the server; determining the first parameter based on the information; and updating the deep learning model using the first parameter. See the Office Action at pages 7-8. Applicant submits that the relied-upon portions of McMahan, and McMahan generally, fails to teach the above-mentioned limitations of claim 12. In particular, FIG. 3 of McMahan as shown above depicts a flow chart diagram of an example method to perform communication efficient machine learning. As can be understood, FIG. 3 of McMahan shows that block 306 is directed to receiving a local model, block 308 is directed to determining aa global model and block 310 is directed to providing a global model to user devices. “ … “As can be understood, these portions of McMahan explain that at (306), method (300) can include receiving, by the server, the local model. McMahan further explains that at (308), method (300) can include determining, by the server, a global model based at least in part on the received local model. McMahan further explains that at (310), method (300) can include providing the global model to each client device. Applicant's claimed arrangement, however, recites receiving, at a server, information associated with a first parameter from a client, the first parameter being related to a deep learning model for a training dataset allocated to the server. Applicant's claimed arrangement further recites determining the first parameter based on the information. Applicant's claimed arrangement further recites updating the deep learning model using the first parameter. McMahan therefore fails to disclose or suggest the limitations in question.  McMahan therefore fails to cure the fundamental deficiencies of AAPA, and the collective teachings of AAPA and McMahan fail to disclose or suggest at least the each and every limitation of claim 12. The dependent claims are believed to be patentable at least by virtue of their respective dependencies from the independent claims. Moreover, one or more of the dependent claims are also believed to recite separately patentable subject matter.”

The Examiner disagrees, and asserts that, as indicated in the previous Office action, McMahan discloses receiving, at a server, information associated with a first parameter from a client, the first parameter being related to a learning model for a training dataset allocated to the server (In figure 3 the client computing device provides a local model to the server (this is information associated with the first parameter, the global model) and the server receives the local model in block 306, this local model is used by the server to determine the global model, first parameter); determining the first parameter based on the information (figure 3 block 308 the server determines the global model using the information provided by the client); and updating the deep learning model using the first parameter (figure 3 block 310. The server updated the global model, see block 220 “global updater”, and provides the global model to the local clients and the client receives the updated global model in block 312). 
For these reasons and the reasons indicated in the previous Office action, the rejection of claim 12 is maintained.
Regarding claims 13-20 rejections under 35 USC 103:
Applicant's arguments filed 10/27/2022 have been fully considered but they are not persuasive.
The Applicant contends:
“The dependent claims are believed to be patentable at least by virtue of their respective dependencies from the independent claims. Moreover, one or more of the dependent claims are also believed to recite separately patentable subject matter.”

The Examiner disagrees, and asserts that, because the rejection of claim 12 is maintained, the rejection of the dependent claims 13-20 are also maintained
For these reasons and the reasons indicated in the previous Office action the rejection of claims 13-20 are maintained.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 12-20 are rejected under 35 U.S.C. 103 as being unpatentable over Applicant Admitted Prior Art (AAPA) in view of McMahan (US 20190340534 A1).
Regarding claims 12, 16 and 17, AAPA discloses deep learning (AAPA page 1 lines 15-23 AAPA specifically discloses “Applications such as deep learning drive huge demands on accelerators/dedicated processing resources such as graphics processing units (GPUs) or field programmable gate arrays (FPGAs). For example, currently there are the following problems: the data size, velocity and variety growth; scalable computing fails to meet the demand, while the use of dedicated processing resources gets increasingly popular; data transmission is equally important to computation; there is a need to optimize the use of expensive dedicated processing resources introduced to the data center; and there is a need to connect to the cloud. Therefore, optimizing the use of dedicated processing resources is of critical importance to users in fields such as healthcare, manufacturing, Internet of Things, finance, oil, sales and consulting.”). AAPA doesn’t disclose receiving, at a server, information associated with a first parameter from a client, the first parameter being related to a deep learning model for a training dataset allocated to the server; determining the first parameter based on the information; and updating the deep learning model using the first parameter. McMahan discloses receiving, at a server, information associated with a first parameter from a client, the first parameter being related to a deep learning model for a training dataset allocated to the server (figure 3 client computing device and server computing device block 306); determining the first parameter based on the information (figure 3 block 308); and updating the deep learning model using the first parameter (figure 3 block 310).

    PNG
    media_image1.png
    216
    517
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    445
    761
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    611
    503
    media_image3.png
    Greyscale

 AAPA and McMahan are analogous art because they are from the same field of machine learning. Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to incorporate in the technique disclosed by McMahan in a deep learning disclosed by AAPA. The suggestion/motivation for doing so would have been to optimize the use of expensive dedicated processing resources (AAPA). See also KSR Int'l Co. v. Teleflex Inc. Case cited as 550 US (2007).  In the KSR case, the Court stated that in certain circumstances what is obvious to try is also obvious, such as where "there is a design need or market pressure to solve a problem, and there are a finite number of identified, predictable solutions, a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense." Regarding hindsight, the Court found that "[r]igid preventive rules that deny fact finders recourse to common sense . . . are neither necessary under our case law nor consistent with it." The Court stated that "familiar items may have obvious uses beyond their primary purposes," analogizing an obvious invention to the fitting together of pieces to a puzzle. The Court in this regard further stated that the person of ordinary skill is also a person of ordinary creativity, and not "an automaton."
Regarding claims 15 and 20, AAPA and McMahan disclose claims 12 and 17, McMahan also discloses deleting the second digest at the client and storing the first digest at the client (figure 3 block 318).
Regarding claims 13 and 18, AAPA and McMahan disclose claims 12 and 17, McMahan also discloses in response to determining that the first parameter has been transmitted based on the information, obtaining an identifier related to the first parameter from the information (figure 3 block 306) and obtaining, as the first parameter, a second parameter being previously stored and related to the first parameter based on the identifier (figure 3 block 318).
Regarding claims 14 and 19, AAPA and McMahan disclose claims 12 and 17, McMahan also discloses in in response to determining that the first parameter has not been transmitted based on the information, obtaining, from the information, the first parameter and an identifier related to the first parameter (figure 3 block 304).
Allowable Subject Matter
Claims 1-11 are allowed.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUAN A TORRES whose telephone number is (571)272-3119. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth N Vanderpuye can be reached on (571) 272-3078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JUAN A TORRES/Primary Examiner, Art Unit 2636